DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Response to Arguments
3.	In the previous action, claim 1 was rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection. 
4.	Applicant’s arguments, filed 5/16/2022, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183) and further in view of Atkins et al. (PG Pub U.S 2016/0156257) and Wu (U.S Patent 4,637,091). 
8.	Regarding claim 12, Srivatsa teaches a method for operating a direct drive wiper system (abstract, figs 1-2), the method comprising: operating a motor (2) (para 0036) to drive a wiper system (1) (para 0036 and 0039); receiving, at a gearbox (WSCRM 10 along with gear reduction mechanism 40 read on gearbox) (para 0035 and 0039), an input from the motor (para 0036 and 0039); converting the input from the motor to an output used to drive the wiper system (claim 1 and para 0039); and driving the wiper system based on the output (para 0039) and mechanically stopping wiper arms of the wiper system and placing them in a parked position using an integrated brake and stopping mechanism (123 and controller) (para 0040-0041, claims 4-9, parking mode). 
9.	Srivatsa fails to teach wherein the gearbox is a magnetic gearbox.  However, Atkins teaches a magnetic gear box (para 0125) in order to preserve energy (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear (401) of Srivatsa to be magnetic as taught by Atkins in order to preserve energy.    
10.	The present combination of Srivatsa and Atkins fails to specifically teach locking the wiper arms in position after stopping the wiper arms and placing them in the parked position, using the integrated brake and stopping mechanism, to hold the wiper arms in place when not in use.  However, Wu teaches a method of operating wiper arms (abstract) wherein it is known to lock the wiper arms in position after stopping them and placing them in a parked position using an integrated brake and stopping mechanism (abstract, col 3 lines 48-58 and col 5 lines 40-52) in order to hold the wiper arms in place when not in use.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a direct wiper system of the present combination of Srivatsa and Atkins by locking the wiper arms in position after stopping the wiper arms and placing them in the parked position using the integrated brake and stopping mechanism as taught by Wu in order to hold the wiper arms in place when not in use.  
11.	Regarding claim 13, although Srivatsa teaches a ring of the gear (401) (para 0039), it fails to teach disposing an interface between a first ring member and a second ring member of the gearbox, wherein the first ring member is magnetically coupled to the second ring member.  However, Atkins teaches a gear (100) (fig 1) wherein an interface (30) is disposed between a first ring member (10) and a second ring member (20) of the gear (para 0124), wherein the first ring member is magnetically coupled to the second ring member (para 0125) in order to preserve energy (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear (401) of the present combination of Srivatsa, Atkins and Wu by disposing an interface between a first ring member and a second ring member of the gearbox, wherein the first ring member is magnetically coupled to the second ring member as taught by Atkins in order to preserve energy.    
12.	Regarding claim 14, Srivatsa teaches a ring of the gear (401) (para 0039) wherein the outer portion is coupled to the motor (2) and the inner portion is coupled to the drive shaft (5) (seen by fig 1).  Based on the combination, since, Atkins teaches the first member (outer ring) is coupled to an input rotor of the motor and the second member (inner ring) is coupled to an output rotor (para 0135), the present combination of Srivatsa, Atkins and Wu teaches that the first ring member is coupled to an output of the motor (2) and the interface is coupled to a wiper shaft (5) of the wiper system.
13.	Regarding claim 15, the present combination of Srivatsa, Atkins and Wu teaches bi-directionally operating the motor to drive the wiper system (para 0036 of Srivatsa).
14.	Regarding claim 17, the present combination of Srivatsa, Atkins, and Wu teaches stopping the wiper system when the wiper system is in a parked position (claims 4-5, para 0008-0009 and 0017 of Srivatsa).
15.	Regarding claim 19, the present combination of Srivatsa, Atkins and Wu teaches configuring a motor speed and torque (para 0039 of Srivatsa) to obtain a selected wiper speed, sweep angle, and an output torque (para 0039 of Srivatsa) by modifying a gear ratio of the gearbox (para 0039; gear reduction reads on modifying gear ratio of gearbox).
16.	Regarding claim 20, the present combination of Srivatsa, Atkins and Wu fails to teach selecting a number of poles to couple a harmonic field of the gearbox to achieve a selected gear ratio.  However, Atkins further teaches a magnetic gear system wherein it is known to select a number of poles (para 0127-0132) to couple the harmonic field of the gearbox to achieve a selected gear ratio (para 0083, 0111, and 0145-0146) in order to preserve energy (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Srivatsa, Atkins and Wu by selecting a number of poles to couple a harmonic field of the gearbox to achieve a selected gear ratio as further taught by Atkins in order to preserve energy. 
17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (PG Pub U.S 2017/0174183), Atkins et al. (PG Pub U.S 2016/0156257), Wu (U.S Patent 4,637,091) and further in view of Han (U.S Patent 5,203,050). 
18.	Regarding claim 16, the present combination of Srivatsa, Atkins, and Wu fails to teach providing overload protection by slipping the second ring member and the interface.  However, Han also teaches a wiper system wherein it is known to provide overload protection by slipping the gear in order to prevent damage to the gear (col 2 lines 26-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Srivatsa, Atkins and Wu to further provide overload protection by slipping the gear as taught by Han, thus slipping the second ring member and interface, in order to prevent damage to the gear and system.  

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714